Citation Nr: 1535489	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-35 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an evaluation in excess of 20 percent for a low back disability.

3.  Entitlement to an evaluation in excess of 10 percent prior to January 28, 2008, in excess of 30 percent from February 2, 2012 to August 6, 2012, and in excess of 50 percent thereafter, for headaches.

4.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1991 to September 1991, from September 2002 to August 2004 and from July 2006 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Veteran was scheduled for a February 2012 videoconference hearing before the Board.  In a February 2012 statement, the Veteran related that he wished to cancel his February 2012 hearing, and that he did not wish to reschedule it.  Therefore, the Board considers the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

This case was previously before the Board in July 2012, when the issues on appeal were remanded for further development. 

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in March 2013 granting service connection for a neck disability.  Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet.App. 35 (1993).

The issues of increased ratings for a low back disability and for a right knee disability are remanded to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's current hemorrhoids were not manifested in service and are unrelated to service.

2.  Throughout the appeal period, the Veteran's headaches were frequent prostrating and prolonged attacks were productive of severe economic inadaptability.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. §3.303 (2014).

2.  The criteria for the assignment of an initial 50 percent evaluation throughout the appeal period for service-connected headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.124a including Diagnostic Codes 8045 and 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 

I.  Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Hemorrhoids

The Veteran asserts that he has hemorrhoids as a direct result of his active service. 
While the evidence reveals that the Veteran has a history of hemorrhoids and had a diagnosis of hemorrhoids since a colonoscopy performed in August 2012, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records are silent for treatment or a diagnosis of hemorrhoids.  There is no evidence that the Veteran sought treatment for hemorrhoids in service, or that he was clinically evaluated with anything else other than a normal anus and rectum.  As such, the Board finds the Veteran did not have hemorrhoids in service. 

In addition, there is no continuity of symptomatology in the instant case.  The Board observes that the Veteran was first diagnosed with hemorrhoids in September 2009, a period of almost two years since his separation from service.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board finds that there is no evidence of hemorrhoids shown in-service.  The evidence of record also does not support the Veteran's contention that he has suffered a continuity of symptomatology since separation from active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hemorrhoids and his active service. 

The Board acknowledges that the Veteran claims that his hemorrhoids are etiologically related to his active service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition. Lathan v. Brown, 7 Vet. App. 359 (1995).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009). Consequently, lay assertions of an etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.

The only medical opinion which exists in this case, the August 2012 VA examination, does not support the Veteran's contentions.  The examiner opined that the Veteran's hemorrhoids were less likely as not related to his active service, as the Veteran's service records do not show any complaints of, or treatment for, hemorrhoids, and the Veteran was only diagnosed with them following an August 2009 colonoscopy.     

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hemorrhoids, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2014). 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2014).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014). 

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7 (2014). 

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10 (2014).  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged  ratings." Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).

Headaches

The service-connected headache disability has been assigned a 10 percent rating prior to January 28, 2008, a 30 percent rating from February 2, 2012 to August 6, 2012, and a 50 percent rating thereafter under Diagnostic Code 8045, which evaluates residuals of a traumatic brain injury (TBI).  

The current version of Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124, Diagnostic Code 8045 (2014). 

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

As such, the RO rated the Veteran's symptoms of tension headaches under the criteria for evaluating headaches, which are expressed in 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over last several months; and a 50 percent is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Having carefully considered all the evidence of record in light of the pertinent law and regulations, and affording the Veteran all reasonable doubt, the Board finds that an initial 50 percent rating is warranted throughout the appeal period.  38 C.F.R. § 4.7 (2014).

Notably, there can be no argument that the Veteran has not consistently complained of chronic daily headaches.  An April 2008 VA TBI examination showed that the Veteran complained of "very severe" headaches which severely limited his activities.  VA outpatient records show ongoing treatment for frequent headaches.  As early as May 2009, for example, VA treatment records revealed the Veteran reported severe tension headaches which occurred five times a week.  In August 2012, the Veteran told the VA examiner that his headaches were prostrating and frequent (occurring at least once a week), and accompanied by sensitivity to light, earache, pain on both sides of the head and dizziness.  The August 2012 VA examiner opined that the Veteran could only work in a light, sedentary or semi-sedentary occupation, which had no stressors which would trigger his headaches - the examiner essentially opined that the Veteran's headaches were productive of severe economic inadaptability. 

Considering the totality of the evidence, an initial 50 percent rating is warranted throughout the appeal period.  This is the maximum scheduler rating available for headaches.  There are no other analogous criteria that would afford a higher rating. 

"Staged" ratings, other than what has been awarded in the instant appeal, are not warranted for any period of the appeal.  38 C.F.R. § 4.119 (2014); See Hart, supra.

Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's headaches.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. § 3.321(b)(1) (2014) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's headaches are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for that disability specifically consider the symptoms which the Veteran has reported, such as frequent, severe headaches.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disability is manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

Finally, in Rice v. Shinseki, 22 Vet. App., 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In the instant case, a July 2012 Board decision granted the Veteran TDIU.  As such, the Board need not consider if the Veteran's current claim for an increased rating is a claim for TDIU, as he already receives the benefit. 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters in December 2007, March 2009, March 2011, and July 2012 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his various claims.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, VA treatment records, and Social Security Administration (SSA) records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for hemorrhoids is denied.

Entitlement to an initial 50 percent evaluation throughout the appeal period for the service-connected headaches is granted, subject to the controlling regulations governing monetary awards.





REMAND

In an April 2015 statement from his representative, the Veteran has alleged that his service-connected low back and right knee disabilities has worsened since they were last examined in July 2012.  As such, new examinations are necessary to assess the current severity of his service-connected low back and right knee conditions. 

In this regard, in light of the TDIU finding, the Veteran may wish to withdraw the claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate examination to determine the current level of severity of his service-connected low back disability and right knee disability.  Any studies deemed necessary should be completed, including X-rays.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that review.  The examiner should report the current subjective and objective symptoms and manifestations associated with the Veteran's service-connected low back disability and right knee disability.

2. Then, readjudicate the claims.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


